Cite as 2015 Ark. App. 326

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                     No. CV-14-781



                                                 Opinion Delivered   May 20, 2015

 DEBRA CLARK                            APPEAL FROM THE ARKANSAS
                              APPELLANT WORKERS’ COMPENSATION
                                        COMMISSION
 V.                                     [NO. G210725]

 MICKEY’S SPECIAL AFFAIRS, INC.,
 AND STATE FARM FIRE &
 CASUALTY CO.
                      APPELLEES AFFIRMED


                          BRANDON J. HARRISON, Judge

       Debra Clark appeals the decision of the Arkansas Workers’ Compensation

Commission (the Commission), which found she did not prove (1) that she suffered

compensable injuries to her back, right shoulder, or right knee; (2) entitlement to

reasonable and necessary medical treatment of her back, right shoulder, or right knee; (3)

entitlement to additional treatment of her cervical spine; and (4) entitlement to additional

temporary total-disability (TTD) benefits. She argues that the Commission’s decision is

not supported by substantial evidence. We affirm.

       Clark suffered a compensable injury to her cervical spine on 19 December 2012,

after slipping and falling at work. She later claimed additional injuries to her back, right

knee, and right shoulder, which were controverted. After a hearing, the administrative

                                             1
                                  Cite as 2015 Ark. App. 326


law judge (ALJ) found that Clark had not proved that she suffered a compensable injury to

her back, right shoulder, or right knee. The ALJ found that the medical records were

“devoid of any objective findings of a knee or shoulder injury” and that, while there were

objective findings related to the back, namely spasms, these findings did not establish a

compensable back injury given Clark’s previous history of back complaints.

Consequently, the ALJ found that Clark had not proved entitlement to medical treatment

of her back, right shoulder, or right knee.

       Regarding additional medical treatment of Clark’s cervical spine, the ALJ found the

following:

       I do not find that Dr. Sprinkle (who proposed only lumbar facet joint
       injections) or any other provider has recommended any additional treatment
       therefor. However, to the extent that she is seeking additional therapy or
       prescription medication that would address her neck condition, I do not find
       that such treatment is causally related to her compensable injury. I credit Dr.
       Cathey’s opinion that Claimant reached maximum medical improvement as
       of August 6, 2013, and that the treatment proposed by Sprinkle would be
       geared solely to treatment of a pre-existing, degenerative condition. Also,
       while Claimant testified that she is still suffering from neck spasms, this is not
       borne out by Cathey’s examination and report, which I credit. Therefore, I
       do not find such treatment to be reasonable and necessary.

Finally, regarding additional TTD benefits, the ALJ first noted that Clark reached

maximum medical improvement (MMI) on August 6, 2013, so any request for TTD

benefits from that date forward must fail. Clark’s additional request for TTD benefits

from January 6 to January 19, 2013, also failed because Clark did not prove she suffered a

total incapacity to earn wages during that time.

       The Commission affirmed and adopted the ALJ’s opinion as its own.                    Under

Arkansas law, the Commission is permitted to adopt the ALJ’s opinion. SSI, Inc. v. Cates,

                                               2
                                 Cite as 2015 Ark. App. 326


2009 Ark. App. 763, 350 S.W.3d 421. In so doing, the Commission makes the ALJ’s

findings and conclusions the findings and conclusions of the Commission. Id. Therefore,

for purposes of our review, we consider both the ALJ’s opinion and the Commission’s

majority opinion. Id.

       It is the Commission’s duty to make determinations of credibility, to weigh the

evidence, and to resolve conflicts in medical testimony and evidence. Martin Charcoal, Inc.

v. Britt, 102 Ark. App. 252, 284 S.W.3d 91 (2008).            We review the Commission’s

decision in the light most favorable to its findings and affirm when the decision is

supported by substantial evidence. Parker v. Atl. Research Corp., 87 Ark. App. 145, 189
S.W.3d 449 (2004). Substantial evidence is evidence that a reasonable mind might accept

as adequate to support a conclusion. Id. The issue is not whether the appellate court

might have reached a different result from the Commission, but whether reasonable minds

could reach the result found by the Commission: if so, the appellate court must affirm.

Parker v. Comcast Cable Corp., 100 Ark. App. 400, 269 S.W.3d 391 (2007).

       Though Clark has not arranged her arguments into specific points on appeal, she

first generally argues that she did prove, by a preponderance of the evidence, compensable

injuries, most notably a lumbar injury. She asserts that the medical evidence supports a

finding that she not only experienced an aggravation of a 2010 injury caused by a motor-

vehicle accident, but she also experienced new and acute symptoms as a result of the 2012

injury. Second, she argues that she is entitled to additional treatment of her cervical spine

and discounts Dr. Cathey’s opinion that she had reached MMI. And finally, she contends




                                             3
                                 Cite as 2015 Ark. App. 326


that reversible error occurred when Mickey’s failed to introduce her deposition testimony

at the hearing before the ALJ.

       Clark’s arguments on the first and second points are essentially a reargument of the

evidence presented to the ALJ. It is the Commission’s duty to make determinations of

credibility, to weigh the evidence, and to resolve conflicts in medical testimony and

evidence, see Martin Charcoal, Inc., supra, and we will not second-guess that determination.

Viewing the Commission’s decision in the light most favorable to its findings, we hold

that the Commission’s decision is supported by substantial evidence. Clark’s final point is

raised for the first time on appeal; thus, it is not preserved for our review. See St. Edward

Mercy Med. Ctr. v. Chrisman, 2012 Ark App. 475, at 6, 422 S.W.3d 171, 175 (“In order to

preserve an issue for appellate review in a workers’ compensation case, it is a party’s

responsibility to present the issue to the Commission and obtain a ruling.”).

       Affirmed.

       GLADWIN, C.J., and ABRAMSON, J., agree.

       Debra Clark, pro se appellant.

       Worley, Wood & Parrish, P.A., by: Melissa Wood, for appellee.




                                             4